Citation Nr: 1241052	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The Veteran had active service from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of service connection for tinnitus has been raised by the record, including during a January 2008 VA fee-basis examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Briefly, the Veteran contends that his bilateral hearing loss, although pre-existing service, was aggravated in service from noise associated with his duties as a mechanic.

The Veteran's service personnel records show that he served as a general vehicle repairman, and as a wheeled vehicle mechanic.  At his August 1967 pre-induction examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
NT
50
LEFT
15
15
15
NT
30

Based on the results of this examination, he was diagnosed as having mild hearing loss, and was assigned a two in the category of Hearing and Ears on the Physical Profile Serial (or, "PUHLES").  See Odiorne v. Principi, 3 Vet. App. 456, 457 1992)(observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.) 

The Veteran was re-tested at his March 1968 induction examination, with the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
NT
60
LEFT
35
45
40
NT
50

Given the above testing which clearly shows that bilateral hearing loss was noted at entrance into service, the Veteran was not presumed to have entered service in sound condition as to hearing impairment.  See 38 U.S.C.A. § 1111 (West 2002).  

Following further audiometric testing in August 1968, the Veteran was disqualified from driving trucks.  The report of his December 1969 separation examination indicated that he had been assigned a three in the category of Hearing and Ears on PUHLES.  Audiological examination at that time disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
NT
55
LEFT
20
20
25
NT
40

The record shows that VA scheduled the Veteran for a VA fee-basis examination to address the question of whether it was at least as likely as not that the Veteran's current hearing loss was caused or chronically worsened by noise exposure in service.  The report of this January 2008 examination noted the Veteran's account of service noise exposure as a truck mechanic.  The Veteran denied any post-service occupational noise exposure, but did report rare recreational noise exposure while hunting.  The examiner reviewed the service entrance and separation examinations, noting that the latter examination showed that the Veteran had mild to moderate bilateral hearing loss.  The examiner diagnosed bilateral sensorineural hearing loss, and concluded that the Veteran's current hearing loss "obviously" occurred after service.  The examiner stated that it was not likely that the current hearing loss was a result of service noise exposure, and explained that it was instead due to genetic pre-disposition and presbycusis.  The examiner did not elaborate on the basis for her opinion.

The examiner notably did not address whether the Veteran's pre-service bilateral hearing loss chronically worsened in service.  Given that the Veteran's PUHLES profile was lowered from a two to a three during service, and that he was at one point disqualified from driving a truck in service due to his hearing impairment, the Board finds that another VA examination is required to address whether the pre-existing bilateral hearing loss was aggravated in service.  The Board notes that although the examiner did opine that the current hearing loss occurred after service, perhaps suggesting that the hearing loss noted at service entrance and during service was of a different type than that currently afflicting the Veteran, the basis for the examiner's conclusion is far from obvious.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim.  When the requested information and any necessary authorizations have been received, the RO/AMC should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA audiological examination, preferably by an examiner who has not previously examined the Veteran, to determine the nature, extent and etiology of any bilateral hearing loss.  All indicated studies should be performed.  The examiner should be requested to provide an opinion with respect to each of the following:

a.  Did the Veteran's pre-service bilateral hearing loss undergo chronic worsening (i.e., aggravation) in or as a result of service?

b.  If the pre-service bilateral hearing loss underwent chronic worsening in service, was any in-service increase in severity clearly and unmistakably due to the natural progress of the disorder?

c.  Is it at least as likely as not that the current hearing loss is etiologically related to the hearing loss demonstrated in service?
 
The rationale for all opinions expressed should be explained.  The Veteran's claims file must be made available to the examiner.  

3.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

